Celebeezze, J.,
dissenting. The majority states that the words8 of R. C. 2305.15 demand the result announced in their opinion; that the General Assembly has had ample time to change the law, and has not (our action would usurp *139the legislative function); that a long line of opinions supports this result and should not he. overturned; and that important legislative policy would be frustrated were we to change.
Those are indeed weighty considerations. However, upon studying the facts before us, and the probable con-. filming consequences of this decision, I am reminded of a famous quote.
Justice Oliver Wendell Holmes, in The Path of the Law, 10 Harv. L. Rev. 457, 469 (1897), wrote:
u* * * it ^ revolting to have no better reason for a rule of law than that so it was laid down in the time of Henry IV. It is still more revolting if the grounds upon which it was laid down have vanished long since, and the rule simply persists from blind imitation of the past. * * *”
While Holmes was referring to the common law, that proposition applies equally well to statutes which have outlived their usefulness.
R. 0. 2305.15 was enacted to avoid the harsh result of barring a meritorious claim through operation of a statute of limitations, merely because the claimant was prevented from timely bringing an action by the absence from the state or concealment of the prospective defendant to prevent the service of summons.
With that purpose in mind, there is an unexpressed premise in R. 0. 2305.15. When the statute speaks of the party absconding or concealing himself, it is for the purpose of allowing the expiration of the statute to prevent the action from being brought against him; if his temporary departure has that same effect he should not be allowed to benefit from it. However, under the present state of the law, that absence never has the effect of preventing the action from being brought.
Civ. R. 3(A) provides that:
“A civil action is commenced by filing a complaint with the court; if service is obtained within one year from such filing.” (See, also, R. C. 2305.17.)
The presence or absence in the state of the person *140against whom the action is filed should not affect the timeliness of the complaint. Here, appellee did not even contact an attorney until one day after the statute of limitations had run. Appellant’s absence or presence in the state could not possibly have had any bearing upon that delay.
However, this argument, and those relating to Civ. R. 4.3 (out-of-state service), and Civ. R. 4.6(D) (service by ordinary mail when certified mail service returns unclaimed), were considered by the court in Seeley v. Expert (1971), 26 Ohio St. 2d 61, and were rejected.
My disagreement with the opinion of the majority is more basic. The court, it seems to me, is indulging in a sort of judicial “waiting for Godot.’ ’ However, Godot cannot be far away. Perhaps tomorrow a traveling salesman living in Ohio, whose business has taken Mm out of the state three days each week for the past ten years, will have a personal injury action brought against him concerning an auto accident which occurred over four years ago. According to the majority, that action will be saved by their interpretation of R. C. 2305.15.
The court should not wait for a case so ridiculous. Instead, it should reverse the Court of Appeals, and relegate the operation of R. C. 2305.15 to those circumstances for which it was so clearly intended (if any such set of cir cumstan'ces can now exist).

* * * rpjjg no.{;ion that because the words of a statute are plain, its meaning is also plain, is merely pernicious oversimplification. * * *” Frankfurter, J., dissenting in United States v. Monia (1943), 317 U. S. 424, 431.